TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                    NO. 03-20-00619-CV


                                The State of Texas, Appellant

                                              v.

 City of Austin, Texas; County of Travis, Texas; Steve Adler, in his Official Capacity as
Mayor, City of Austin, Texas; and Andy Brown, in his Official Capacity as County Judge,
                          County of Travis, Texas, Appellees


              FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
 NO. D-1-GN-20-007712, THE HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                                         ORDER


PER CURIAM

               Per the Texas Supreme Court’s directive and pursuant to Texas Rule of Appellate

Procedure 29.3, this Court enjoins enforcement of Travis County’s County Judge Order 2020-24

and the Mayor of the City of Austin’s Order No. 20201229-24 pending final resolution of

this appeal.



Before Justices Goodwin, Triana, and Smith

Filed: January 1, 2021